     Case 2:20-cv-06059-VAP-E Document 27 Filed 12/14/20 Page 1 of 2 Page ID #:288



 1 FRANK S. HEDIN (SBN 291289)
   HEDIN HALL LLP
 2 Four Embarcadero Center, Suite 1400
 3 Telephone: (415) 766-3534
   Facsimile: (415) 402-0058
 4 fhedin@hedinhall.com
 5   Counsel for Plaintiffs
 6
 7
                               UNITED STATES DISTRICT COURT

 8
                              CENTRAL DISTRICT OF CALIFORNIA
                                       WESTERN DIVISION
 9
10 DAWAUN LUCAS, et al., individually          Case No. 2:20-cv-06059-VAP-E
11 and on behalf of all others similarly       Judge: Honorable Virginia A. Phillips
   situated,
12                                             NOTICE OF VOLUNTARY DISMISSAL
                               Plaintiffs,
13
           v.
14
15   SMILEDIRECTCLUB, INC. and
     SMILEDIRECTCLUB, LLC
16
                               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
30
31
     Case 2:20-cv-06059-VAP-E Document 27 Filed 12/14/20 Page 2 of 2 Page ID #:289



 1         Pursuant to the Parties' settlement, Plaintiffs hereby dismiss this action, in its
 2   entirety, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 3
     DATED: December 14, 2020                       Respectfully submitted,
 4
                                                    By: /s/ Frank S. Hedin
 5                                                      Frank S. Hedin
 6                                                      fhedin@hedinhall.com
                                                        HEDIN HALL LLP
 7                                                      Four Embarcadero Center, Suite 1400
 8                                                      Telephone: (415) 766-3534
                                                        Facsimile: (415) 402-0058
 9

10                                                       Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
30

31
